Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1: None of the prior art of record, alone or in combination, discloses a  hydraulic forceps system comprising, inter alia: robotic forceps including a gripper, a first piston coupled to the gripper, a first cylinder accommodating the first piston and forming a first pressure chamber together with the first piston, the first pressure chamber being filled with a hydraulic fluid, a second piston, a second cylinder accommodating the second piston and forming a second pressure chamber together with the second piston, the second pressure chamber being filled with the hydraulic fluid, a communication passage through which the first pressure chamber and the second pressure chamber communicate with each other, and a motor that drives the second piston via a linear motion mechanism; and a position sensor used for detecting a position of the second piston; wherein the system includes a control device that controls the motor based on a command position for the first piston, and wherein the control device includes: an observer that derives an estimated position of the first piston based on the position of the second piston; and a position controller that derives a target rotational speed of the motor based on a deviation between the estimated position of the first piston and the command position.
For comparison to the present invention, prior-art reference Oz (U.S. Pat. App. Pub. 2006/0235368) discloses, for example, a hydraulic forceps system comprising, inter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The drawings were received on June 27, 2019.  These drawings are acceptable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cohn et al. (U.S. Pat. No. 5,791,231) and Seibold (7,988,215) teach hydraulic actuators.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771